Title: To James Madison from James Bowdoin, 19 February 1806
From: Bowdoin, James
To: Madison, James


                    
                        Sir,
                        Paris feb. 19th. 1806.
                    
                    I had the honour to write to you on the 7th. & 27 of dec. since which I have received your circular letter of the 24th. of July with its contents; except which I am without any of your favours since my arrival in europe: Since the date of my last, nothing of importance has occured here or at Madrid. At present I am to acquaint you, that there has been received at Mr. Tallerand’s office, Mr. Monroe’s & Mr. Pinkney’s correspondence with the spanish government, & also the Marquis Yrujo’s communications to his governmt., with other documents relative to our disputes with Spain: they were delivered to Mr. Tallerand by the spanish minister here, requesting the interposition of this Governmt. to adjust the differences & disputes with the U. States: it is said, that a digest of the Papers has been ordered with the view of being presented to the Emperor for his opinion & direction. This information I first received confidentially, & I find Genl. Armstrong is in possession of it, and thinks it of such importance as to forward it by express to the Sea-coast. Through what circumstance, this measure has been induced, I am quite unacquainted; whether it has arisen from the apprehensions of the spanish Government, in consequence of the decided measures recommended in the President’s message at the opening of Congress, or whether it has been instigated by the officers of this Governmt., with a view of drawing money from the U. States into the Treasury of this Govt. are questions of some doubt: if the subject of our differences should be taken up rationally, and grounded upon its merits, it may be a means of facilitating a good understanding between the two countries: but if it is to be bottomed upon a money project, with a view of drawing a large sum from the United States, it may be attended with difficulties & consequences of a serious nature. Such have been the distresses of both france and Spain for the want of money, that the french furnisher of supplies has had the Sale of east & west Florida to the U. States at his disposal under a letter from the prince of Peace: Upon the supposition of my

possessing adequate powers I was sounded upon the subject, & the terms of the treaty would have been made agreable to me, conceding the principal points in dispute, upon the payment of six milion of Dollars for east & West Florida; and I have reason to think, that for a much less sum, say four milion, I could have procured the concession: but not being empowered, & the Sum being greater than I tho’t it my duty to lissen to, the conference broke up. I should have sooner given you notice of this Suggestion, but I conceived, that there had been already too many inofficial Suggestions of this sort, submitted to the Government, which were not creditable to receive, & had no other operation than to delay an open & explicit negociation between the two Govermts., uninfluenced by Speculators & Stockjobbers, who have the means, that our disputes with Spain have not been long since amicably adjusted. I will take care to keep you duely informed of every circumstance, which may occur. Please to present my most respectful Regards to the President, & believe me with Sentiments of high consideration & attachment, very respectfully, Dr Sir, Your faithful & Obedient Servant
                    
                        James Bowdoin
                    
                